Citation Nr: 1227147	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-47 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disability. 

2.  Entitlement to an evaluation in excess of 30 percent for instability of the right shoulder. 

3.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the right shoulder. 

4.  Entitlement to an evaluation in excess of 20 percent for instability of the left shoulder. 

5.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left shoulder. 


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney 


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1982 to September 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a left foot disability and continued a 30 percent evaluation for right shoulder instability with traumatic arthritis and a 20 percent evaluation for the left shoulder instability with traumatic arthritis.  

During the pendency of this appeal in an October 2009 rating decision, the RO granted separate 20 percent evaluations for instability of each shoulder.  Since the RO did not assign the maximum disability ratings possible, the appeal for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In a May 2010 rating decision, the RO granted service connection for bilateral carpal tunnel syndrome (CTS), to include the bilateral elbows.  Subsequently, in a September 2010 letter, the Veteran's attorney disagreed with the rating decision in so far as he inferred that the grant of service connection for CTS constituted a denial for claims for bilateral elbow disability.  It appears that the Veteran's attorney is contending that claims for service connection for bilateral elbow disability remain outstanding and are secondary to service-connected bilateral shoulder disabilities.  The issue has not been developed for appellate consideration and is thus REFERRED to the RO for appropriate action.  

Additionally, in a November 2011 rating decision, the RO granted a total disability based upon individual unemployability due to service-connected disabilities (TDIU) effective from April 16, 2007.  The Veteran had not disagreed with the effective date assigned, and therefore this issue is not before the Board. 

The issue of service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's instability of the right shoulder has been manifested by frequent episodes of dislocations and guarding of all arm movements. 

2.  The Veteran's traumatic arthritis of the right shoulder has been manifested by limitation of motion to shoulder level; limitation of motion to midway between the side and shoulder level is not shown during this period.   

3.  The Veteran's instability of the left shoulder has been manifested by frequent episodes of dislocations and guarding of all arm movements. 

4.  The Veteran's traumatic arthritis of the left shoulder has been manifested by limitation of motion to shoulder level; limitation of motion to midway between the side and shoulder level is not shown during this period.   

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for instability of the right shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).

2.  The criteria for an evaluation in excess of 20 percent for traumatic arthritis of the right shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2011).

3.  The criteria for an evaluation in excess of 20 percent for instability of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).

4.  The criteria for an evaluation in excess of 20 percent for traumatic arthritis of the left shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2007, prior to the October 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish higher ratings, the evidence would need to show that his bilateral shoulder disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims.  The June 2007 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran was provided two VA examinations during the appeal.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his disabilities since he was last examined in April 2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2011); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has not requested to present testimony in a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Analysis

The Veteran essentially contends that his bilateral shoulder disabilities are more disabling than contemplated by the current evaluations.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2011).

The Board has evaluated the Veteran's bilateral shoulder disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).

The RO has evaluated the Veteran's bilateral shoulder arthritis under Diagnostic Codes 5010-5201, and bilateral instability under Diagnostic Code 5202.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011).  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation in the major extremity (and a 20 percent evaluation in the minor extremity).  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity (and a 30 percent evaluation for the minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011). 

In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

At the outset, the Board notes that the record reflects that the Veteran is right hand dominant.  

A February 2007 VA clinical record showed that evaluation of the bilateral shoulders revealed no asymmetry, no tenderness to palpation of either shoulder joint, and full range of motion with equal arm strength (five out of five bilaterally).  A radiological report dated that same date showed that the Veteran had marked degenerative disease of the right glenohumeral joint and moderate degenerative changes of the left glenohumeral joint.  

During an April 2007 clinical evaluation, the Veteran reported that his shoulder dislocated between 12 to 24 times a day with normal activities.  On examination, bilateral shoulder range of motion included forward flexion to 90 degrees, abduction to 90 degrees, external rotation to 10 degrees, and internal rotation on the right to the right hip and on the left to L2.  It was noted that during range of motion testing, the Veteran's bilateral shoulders dislocated anteriorly twice.  Additionally, he had a positive anterior shuck of the bilateral shoulders and positive sulcus sign.  When the clinician pulled the right shoulder, it dislocated anterior inferiorly with a sulcus maneuver.  Rotation cuff strength was five out of five bilaterally; radial, axillary, ulnar, median, anterior interosseous nerve (AIN), and posterior interosseous nerve (PIN) nerves were intact; and capillary refills were less than two.  X-rays revealed severe glenohumeral osteoarthritis with a loose body in the inferior pouch and acromioclavicular (AC) osteoarthritis in the right shoulder, and mild glenohumeral arthritis in the left shoulder. The assessments were right severe glenohumeral osteoarthritis with chronic dislocations, left mild glenohumeral osteoarthritis with chronic dislocations, and bilateral AC osteoarthritis.  

On VA examination in September 2009, the Veteran indicted that his bilateral shoulder disability resulted in giving way, instability, pain, stiffness, weakness, daily or more often episodes of dislocation or subluxation, and moderate flare-ups occurring every two to three weeks for hours at a time.  These episodes were precipitated by unusual use and alleviated by the Veteran stopping the activity causing pain and avoiding other activity.  He denied deformity, incoordination, decreased speed of joint motion, locking episodes, effusions, or symptoms of inflammation.  It was noted that there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, limitations on standing or walking, or use of assistive devices.  

On evaluation, the examiner noted that there was tenderness, pain at rest, and guarding of movement of both shoulders.  With regard to the left shoulder, the Veteran demonstrated objective evidence of pain with active motion, and range of motion was as follows:  flexion from 0 to 100 degrees,  abduction from 0 to 90 degrees, internal rotation from 0 to 45 degrees, and external rotation from 0 to 50 degrees.  As to the right shoulder, the Veteran demonstrated objective evidence of pain with active motion, and range of motion was as follows:  flexion from 0 to 92 degrees, abduction from 0 to 85 degrees, internal rotation from 0 to 45 degrees, and external rotation from 0 to 65 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  X-rays revealed bilateral marked arthritic process of the shoulder with deformity of the humeral head with osteophytes formation of the humeral head and glenoid, and near bone-on-bone at the articulation bilaterally and probable OS acromial on the right (as opposed to a fracture of the acromion process).  The diagnosis was bilateral instability with traumatic arthritis.  

A September 2009 VA orthopedic consultation report noted the Veteran's complaint of progressive shoulder pain with time.  He indicated constant pain with decreasing range of motion; less pain with rest, inactivity, and Tramadol;  increasing problems with activities of daily living; frequent subluxation, and no relief in the past with non-steroidal anti-inflammatory drug (NSAID) and intraarticular corticosteroid injections.  On evaluation of the right shoulder, there was no muscle atrophy but there was pain with glenohumeral crepitation with range of motion.  On range of motion testing of the shoulders bilaterally, forward elevation was 110/130 degrees, abduction was 90/110 degrees, adduction was 20 degrees, extension was 45 degrees, external rotation was 45-45 degrees, and internal rotation was thumb to posterior beltline.  There was apprehension, drop arm, neers impingement, cross body, and speeds.  There was also weakness and pain with resisted internal rotation, external rotation, and abduction.  An impression of severe bilateral glenohumeral arthrosis was given. 

During the VA examination in April 2010, the Veteran reported that his bilateral shoulder symptoms included weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, pain and dislocation but not heat, redness, deformity, tenderness, drainage, effusion, and subluxation.  He indicated having flare-ups up to 25 times a day lasting from 1/20th to 1/4 of an hour with a severity of eight out of ten; these episodes were precipitated by physical activity, occurred spontaneously, alleviated by medication (Tramadol, ibuprofen, and Trazodone), and resulted in functional impairment including not being able to raise above shoulder, being easily dislocated, and limitation of motion.  There was no difficulty with standing or walking, no history of hospitalization or surgery, or incapacitation in the last 12 months.  Overall functioning impairment was trouble bathing, washing, hygiene, and not being able to reach over his head without pain.  

Examination of the bilateral humerus showed recurrent dislocation with frequent episodes and guarding of all arm movements.  There was no ankylosis.  Range of motion bilaterally was as follows:  flexion to 90 degrees, abduction to 90 degrees, external rotation to 0 degrees, and internal rotation to 10 degrees.  On repetitive testing, range of motion was possible and there was no additional degree of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of either shoulder.  X-rays showed marked degenerative changes of OS in the glenohumeral joint with joint space narrowing bilaterally.  In the right shoulder there were exuberant hypertrophic changes and soft tissue calcifications in the shoulder joint capsule along the inferior aspect of the glenohumeral joint; and in the left shoulder there was exuberant hypertrophic spur formation and it was noted that a pacemaker was over the left upper portion of the chest.  The diagnoses was recurrent subluxation of the bilateral shoulders with degenerative changes of osteoarthritis with objective factors of tenderness, recurrent dislocation with motion, decreased range of motion and pain with range of motion.  There was also obvious deformity with visualization in the left shoulder. 

Based on the evidence, the Board finds that higher evaluations are not warranted for either shoulder.  As to arthritis, the evidence clearly demonstrates that bilateral shoulder flexion/elevation has been limited at most to 90 degrees.  This range of motion is equivalent to limitation of motion at the shoulder level, which is contemplated by the current 20 percent evaluations.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). The Veteran has not demonstrated limitation of motion to midway between the side and shoulder level (e.g., flexion between 25 to 90 degrees), or limitation of motion to 25 degrees from the side to warrant higher evaluations.   Id.  

As to instability, the Veteran's bilateral shoulders are manifested by recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, which is contemplated by the current 30 percent for the right (major) shoulder and 20 percent for the left (minor) shoulder.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).  However, he has not been shown to have ffibrous union of the humerus to merit higher disability evaluations.  Id.  

The Board has also evaluated the Veteran's disability under other applicable diagnostic codes to determine whether higher evaluations are warranted. Consideration under Diagnostic Code 5203 for impairment of the clavicle or scapula does not result in a higher rating as the maximum evaluation available under that code is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011). Additionally, without evidence of ankylosis of scapulohumeral articulation, a higher evaluation is not available under Diagnostic Code 5200.  38 C.F.R. § 4.71a , Diagnostic Code 5200 (2011) (Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Significantly, as noted above, the Veteran has demonstrated range of motion. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain was noted on following repetitive range of motion in September 2009, there were no additional limitations.  Additionally, in April 2010, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of either shoulder.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain on evaluation, the criteria for a higher rating based on the Veteran's range of motion for the bilateral shoulders are not met. Therefore, the Veteran is not entitled to a higher rating for shoulder disabilities under this basis. 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and clinical evaluations.  .  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and various treatment reports.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his bilateral shoulder disability.  Additionally, the manifestations of the Veteran's shoulder disabilities are not in excess of those contemplated by the schedular criteria and there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 30 percent for instability of the right shoulder is denied. 

Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the right shoulder is denied. 

Entitlement to an evaluation in excess of 20 percent for instability of the left shoulder is denied. 

Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left shoulder is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995). 

The Board notes that the Veteran has not asserted the specific circumstance in which his left foot disability is related to service.  Nevertheless, review of the claims folder includes a February 1986 service treatment record showing a laceration to the left foot.  Post-service treatment records show that in February 2007, the Veteran complained of chronic foot pain and he was found to have a small needle in the mid part of the left calcaneus.  Additionally, in March 2007, he complained of left foot pain for several months.  On remand, the Veteran should be afforded an examination to determine whether he has any current left foot disability related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current left foot disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  

The examiner must elicit from the Veteran the history of his disability and consider them in rendering the following inquires.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

The examiner should determine whether the Veteran currently has a left foot disability and if so, provide an opinion as to whether there is a 50 percent probability or greater that it is related to the Veteran's military service.

The examiner should provide the rationale for all opinions provided, with citation to relevant medical findings. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


